Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The information disclosure statements (IDS) submitted on December 10, 2019; March 10, 2021 and December 8, 2021 are being considered by the Examiner. 
Drawing
The drawing filed on November 15, 2019 is accepted by the Examiner. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


In reference to claims 1-22: the claimed invention is directed to abstract idea without significantly more. The claims recite calculating elastic attributes related to a subterranean formation. This judicial exception is not integrated into a practical application because the claims are directed to computational analysis. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: the claims belong into one of the statutory categories since they recite a series of steps and therefore are process. Further, 
Prong I: a judicial exception is recited, for instance claim 1 recites the limitation of calculating elastic attributes as related to a subterranean formation. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, overs performance of the limitation in the mind/mathematical computation, but for recitation of generic tools used to acquire data or values. Nothing in the claim element precludes the step from practically being performed in the mind. An ordinary skill in the art using scientific calculator, a pen or pencil with graphic paper would have been able to carry these computations as these devices would have been considered an extension of human thought process.
Prong II: the claim recites a few additional elements, such as logging tool with a data gathering means for measuring bulk density and time values; however, this data collecting step amounts to a mere data gathering, which is a form of insignificant extra-solution activity. Therefore, even in combination with the calculating and displaying the analysis, the additional element does not integrate the abstract idea into a practical application because it does not impose meaningful limit on practicing the abstract idea. 
In step 2B, as discussed in steps 2a above, the additional elements, such as the data gathering, and the display of the computational outcome amount to no more than a conventional activity that would be supported under Berkheimer option II. 
Therefore, for all the reasons noted above, there is no inventive concept in the claim and therefore it is ineligible. The rational also applies to claim 12 of the instant application. 
The dependent claims when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims 1 and 12 are not directed to an abstract idea for the same reasons above. 
Claim rejection – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9-14 and 20-22 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Skelt (U.S. Patent No. 8,219,319, hereon Skelt). 
In reference to claim 1: Skelt discloses a method for identifying a pay zone in a subterranean formation (see Skelt, Abstract, and column 16, line 63 to column 17, line 20), the method comprising: 
logging a well extending into the subterranean formation including measuring bulk density, compressional wave travel time and shear wave travel time at different depths in the subterranean formation (see Skelt, column 4, lines 23-27 and column 10, lines 17-28); 
calculating elastic attributes including acoustic impedance and compressional velocity-shear velocity ratio at different depths in the subterranean formation; and displaying and analyzing the calculated elastic attributes to identify the low resistivity pay zones (see Skelt, column 12, lines 50-64). 
With regard to claim 2: Skelt further discloses that the method comprising performing formation testing on the zones identified as possible pay zones in the subterranean formation (see Skelt, column 9, lines 1-31).
With regard to claim 3: Skelt further discloses that the method comprising producing hydrocarbons from the zones identified as possible pay zones in the subterranean formation (see Skelt, column 2, lines 60-67). 
With regard to claim 9: Skelt further discloses that logging a well extending into the subterranean formation comprises logging a pre-existing well (see Skelt, column 2, lines 60-67, pre-drilled for various purposes). 
With regard to claim 11: Skelt further discloses that logging a well extending into the subterranean formation comprises using logging-while-drilling techniques (see Skelt, column 2, lines 60-67, during drilling of each well indicates logging-while-drilling operation). 
In reference to claim 12: see the analysis in reference to claim 1 above. 
With regard to claim 13: see the analysis with regard to claim 2 above.
With regard to claim 14: see the analysis with regard to claim 3 above. 
With regard to claim 20: see the analysis with regard to claim 9 above. 
With regard to claim 21: see the analysis with regard to claim 11 above. 
With regard to claim 22: Skelt further discloses that the method comprising displaying the acoustic impedance and the compressional velocity-shear- shear velocity ratio on a single track of a well log (see Skelt, claim 19). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Liang et al. (U.S. PAP 2018/0058211, hereon Liang) discloses joint inversion of downhole tool measurements. 
Georgi et al. (GB 2293653) discloses method and apparatus for acoustic determination of porosity. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857